ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Paradise Pillow, Inc.                        )      ASBCA Nos. 62027, 62028
                                             )
Under Contract No. N00189-18-P-1335          )

APPEARANCE FOR THE APPELLANT:                       Daniel A. Bellman, Esq.
                                                     Granville, OH

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jens en, Esq.
                                                     Navy Chief Trial Attorney
                                                    Daniel J. Monahan, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: March 2, 2020




                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62027, 62028, Appeals of Paradise
Pillow, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals